Case 1:18-cv-00006-C Document 31 Filed 12/02/19 Page1of6 PagelD 141

IN THE UNITED STATES DISTRICT COURT 74)9(Jf8=2 PH [1:25

iv

FOR THE NORTHERN DISTRICT OF TEXAS , |
ABILENE DIVISION — UWS
DEPUTY CLERK LY

CASSIE HURTADO, JOSHUA RENDON,
JOHN HURTADO, as Next Friend to

C.H., A Minor Child; JEREMY LEE,

as Next Friend of J.L.; and JOSEPH BOYLES

Plaintiffs,
vs. CIVIL ACTION NO. 1:18-CV-00006

KIA MOTORS AMERICA, INC. and
KIA MOTORS CORPORATION,

§
§
§
§
§
§
§
§
§
§
§
§
Defendants. §
ORDER APPROVING MINOR SETTLEMENTS AND FINAL JUDGMENT

On this day came on to be heard all claims of all Plaintiffs in this lawsuit against
Defendants Kia Motors America, Inc. (““KMA”) and Kia Motors Corporation (““KMC”) in the
above-styled case for final adjudication as to all such claims asserted against KMA and KMC.
The full names of the parties to this Order Approving Minor Settlements and Final Judgment are

as follows:

Plaintiffs:

e Cassandra Hurtado, Individually
Jonathan Hurtado as next friend of C.H. a minor child
Jeremy Lee as next friend of J.L., a minor child
Joshua Rendon, Individually
Joseph Boyles, Individually

Defendants:

= Kia Motors America, Inc. (““KMA”)
« Kia Motors Corporation (“KMC”)

Plaintiffs and Defendants shall be collectively referred to as “the Parties.”

Plaintiffs, KMA and KMC agree that they have reached a compromised settlement

#158298
Case 1:18-cv-00006-C Document 31 Filed 12/02/19 Page 2of6 PagelD 142

agreement, and that under the confidential terms of the settlements between Plaintiffs, KMA and
KMC, Plaintiffs would receive the amounts as expressly set forth in the two Confidential
Settlement Agreement and Releases (hereinafter collectively referred to as “Settlement
Agreements” executed by Plaintiffs and Paul Stipanovic, Guardian Ad Litem for the minor
children C.H. and J.L.

The sums (payments inclusive of the periodic payments as fully described and agreed
upon and set forth in the Settlement Agreements hereinafter referred to as “Settlement Sums”)
fully settle all claims, demands and causes of action, whether unknown or known, that have been
or could have been brought in this case against KMA and KMC, including all claims for injuries
and damages alleged by Plaintiffs against KMA and KMC as a result of the July 14, 2017
incident made the basis of this lawsuit. Plaintiffs, KMA and KMC announced that the
compromise settlements were made on disputed claims involving contested issues of fact and
law. KMA and KMC deny any and all liability to Plaintiffs.

The Court considered the recommendation of the Guardian Ad Litem and found that the
settlements are fair and in the best interest of C.H. and J.L., minor children.

The Parties have agreed that the settlement amounts, terms and conditions are
confidential; therefore, the amounts paid by or on behalf of KMA and KMC to Plaintiffs and the
terms of the settlements are not recited in this Order Approving Minor Settlements and Final
Judgment, but the amount of all Settlement Sums have been fully described to and reviewed by
the Court in camera and the Guardian Ad Litem for C.H. and J.L., minor children, and are stated
in the Settlement Agreements for C.H. and J.L. Structured settlement annuity contracts will be

funded to pay the periodic payments for the benefit of minors C.H. and J.L. as more fully

#158298
Case 1:18-cv-00006-C Document 31 Filed 12/02/19 Page 3o0f6 PagelD 143

described in the Settlement Agreements. The Court considered the settlements in total and
approved the settlements.

As outlined in the Settlement Agreements, KMA and KMC will pay or cause to be paid,
the periodic payments. The obligation to make the periodic payments for the benefit of, and
payable to, J.L. will be transferred, via a Qualified Assignment, within the meaning of Section
130(c) of the Internal Revenue Code, to Pacific Life & Annuity Services, Inc., and the obligation
to make the periodic payments for the benefit of, and payable to, C.H. will be transferred, via
Qualified Assignment, within the meaning of Section 130(c) of the Internal Revenue Code, to
MetLife Assignment Company, Inc. KMA and KMC, themselves or through Pacific Life &
Annuity Services, Inc., and MetLife Assignment Company, Inc., , will fund the liability to make
the periodic payments through the purchase of “qualified funding assets” within the meaning of
Section 130(d) of the Internal Revenue Code, as amended, in the form of annuity contracts from
Pacific Life Insurance Company, and Metropolitan Tower Life Insurance Company.

All sums paid constitute damages on account of personal physical injuries, or physical
sickness, arising from an occurrence, within the meaning of Section 104(a) (2) of the Internal
Revenue Code of 1986, as amended.

THE COURT MAKES THE FOLLOWING FINDINGS AND ORDERS AS
FOLLOWS:

IT IS ORDERED, ADJUDGED, and DECREED that the Settlement Sums should be
apportioned under the terms and conditions of the Settlement Agreements which were signed by
Plaintiffs and reviewed by the Court in-camera. The Court also finds that the distributions for

attorney’s fees and expenses to be fair and reasonable.

#158298
Case 1:18-cv-00006-C Document 31 Filed 12/02/19 Page4of6 PagelD 144

IT IS ORDERED, ADJUDGED, and DECREED that the settlements entered into
between the Plaintiffs and KMA and KMC, and the Settlement Sums agreed upon as a
compromise settlement figure in this action between the Plaintiffs, KMA and KMC are fair and
equitable and in the best interest of C.H. and J.L., minor children and the settlements and
Settlement Agreements are in all things APPROVED.

It is further ORDERED, ADJUDGED, and DECREED that the rights to receive periodic
payments granted to C.H. and L.J. may not be accelerated, deferred, increased or decreased by
the Plaintiffs, any minor’s representative, or any Payee. No Plaintiff, minor’s representative, or
Payee shall have the power, either directly or indirectly, to sell, pledge, hypothecate, mortgage,
transfer, encumber, or anticipate the payments, in whole or part, by assignment or otherwise,
unless approved, in advance in a “Qualified Order” as defined in Section 5891(b) (2) of the
Internal Revenue Code, and unless prior approval has been obtained from the then-sitting Judge
of this Court, as evidenced by an Order approving such transaction entered after compliance with
all requirements of the Structured Settlement Protection Act, Section 141.001, Texas Civil
Practice and Remedies Code, as it now exists or may hereafter be amended, or any successor to
such statute. Further, prior to any sale, transfer, hypothecation, pledge or other alienation, the
then-sitting Judge of this Court must be presented with three (3) quotes from three (3) totally
independent companies. A quote is defined as the amount of money that the purchaser is willing
to pay the annuitant/payee for the right of the purchaser to receive the specified future Periodic
Payments. Any purported or attempted sale, transfer, hypothecation, pledge, or other alienation
of such payments rights that has not been so approved will be a direct violation of this Order.

It is further ORDERED, ADJUDGED, and DECREED that Guardian Ad Litem fees are

“7 g, 7 Kia. (No Tons Ameruwa Ine,
awarded in the amount of $ / OO ew: to be taxed against @u2 A1A_HMoToRs. Conposen Fron.

#158298
Case 1:18-cv-00006-C Document 31 Filed 12/02/19 Page5of6 PagelD 145

It is further ORDERED, ADJUDGED, and DECREED that each party shall bear its own
Court costs.

It is further ORDERED, ADJUDGED, and DECREED that the Plaintiffs and their
counsel will satisfy all liens arising out of the damages sustained by the Plaintiffs with settlement
proceeds. It is further ORDERED, ADJUDGED, and DECREED that all relief requested, or
which could have been requested in this case by Cassandra Hurtado, Jonathan Hurtado as Next
Friend of C.H., a minor child, Jeremy Lee as Next Friend of J.L., a minor child, Joshua Rendon,
and Joseph Boyles against KMA and KMC, not specifically granted herein, is DENIED.

IT IS FURTHER ORDERED that all claims that were or could have been asserted in this
case, which arose out of the incident made the basis of this lawsuit, by Cassandra Hurtado,
Jonathan Hurtado as Next Friend of C.H., a minor child, Jeremy Lee as Next Friend of J.L., a
minor child, Joshua Rendon, and Joseph Boyles, against KMA and KMC are hereby
DISMISSED WITH PREJUDICE; and that Plaintiffs’ claims asserted or which could have been
asserted against KMA and KMC, which arose out of the incident made the basis of this lawsuit,
are fully satisfied in all respects, and that no execution or other process shall ever issue against
KMA and KMC arising out of the incident made the basis of this lawsuit and that KMA and
KMC are fully and finally released.

It is further ORDERED, ADJUDGED AND DECREED that this Order and Final
Judgment fully and finally disposes of all claims of Cassandra Hurtado, Jonathan Hurtado as
Next Friend of C.H., a minor child, Jeremy Lee as Next Friend of J.L., a minor child, Joshua
Rendon and Joseph Boyles against KMA and KMC in this lawsuit.

We 4
Signed this a day of Mécem ben , 2019.

#158298
Case 1:18-cv-00006-C Document 31 Filed 12/02/19 Page 6of6 PagelD 146

Yiu: Z_

‘David M. . Prichard

State uf No.: 16317900

Email: dprichard@prichardyoungllp.com
Attorney-in-Charge

Daniela Gonzales Aldape

State Bar No.: 24036651

Email: daldape@prichardyoungllp.com
Kerry Di Gioia

State Bar No. 24045781
kdigioia@prichardyoungllp.com
PRICHARD YOUNG LLP

10101 Reunion Place, Suite 600

San Antonio, Texas 78216

Telephone: (210) 477-7400

Fax: (210) 477-7450

ATTORNEYS FOR DEFENDANTS
KIA MOTORS AMERICA INC.

AND KIA MOTORS CORPORATION

Agreed as to Form Only:

[2

Paul D. Stina ovic

Email: pstipanovic@ghtxlaw.com
State Bar No. 00795669

2 South Koenigheim St.

San Angelo, Texas 76902
Telephone: (325) 653-3291

Fax: (325) 655-6838

GUARDIAN AD LITEM FOR C.H.
and J.L, MINOR CHILDREN

#158298

s INGS
SE 10k ITED STATES, TRICT
JUDGE

E. Todd Tracy

Email: etoddtracy@vehiclesafetyfirm.com
Andrew G. Counts

Email: acounts@vehiclesafetyfirm.com
The TRACY Firm

4701 Bengal Street

Dallas, TX 75235

Telephone: (214) 324-9000

Fax: (972) 387-2205

- and -

Juan C. Hernandez

State Bar No. 240022470

8111 LBJ Freeway, Suite 1065

Dallas, TX 75251

Telephone: (214) 900-0000

Fax: (972) 235-4454

ATTORNEYS FOR PLAINTIFFS
